Citation Nr: 0720228	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from July 
2003 to September 2003.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the course of 
the appeal, the veteran's claims file has been transferred to 
the jurisdiction of the Seattle RO.  In September 2004 
correspondence, the veteran requested a hearing before a 
Decision Review Officer.  In December 2006, the veteran 
failed to report for his scheduled hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that his respiratory disorder, 
including asthma is directly related to service or an alleged 
viral infection manifested therein.  In the alternative, he 
indicated that his military service aggravated any pre-
existing respiratory disorder/asthma.  

At his Army Reserve enlistment medical examination in May 
2003, no pertinent abnormalities of the lungs or chest were 
reported.  In-service medical records show that in August 
2003, approximately two weeks into his combat basic training, 
the veteran sought treatment for complaints of shortness of 
breath and a lung condition that was present for about one 
month.  Around the same time, the veteran had complaints of a 
chest pain with exertion that had also been present for about 
one month.  He had pain with marching, doing push-ups and 
running.  

Apparently, military physicians found that the veteran did 
not meet the minimum medical standards to enlist as a result 
of his preexisting respiratory disorder, asthma. They 
recommended that he be discharged from service.  The 
veteran's service records and DD form 214 showed that on 
September 5, 2003, the veteran received an uncharacterized 
discharge for failure to meet medical standards and was 
released from active duty training.  

It appears that pertinent medical records remain outstanding.  
In his February 2004 notice of disagreement, the veteran 
indicated that Dr. D. T., from Lakewood, WA, took chest x-
rays that revealed that the veteran had a benign lump in his 
lung.  It does not appear that Dr. D. T.'s treatment records 
have been associated with the veteran's claims file.  As such 
records might have some bearing on the veteran's claim, they 
should be secured.  Also, in an April 2004 statement, the 
veteran indicated that he was going to have the same tests 
repeated that were performed during service to see if any 
changes occurred.  Also, he indicated that if the tests came 
back worse, his current treating physician was going to test 
a part of his lung to determine if the respiratory disorder 
was part of a disease.  Such records, if available, appear 
relevant to a complete adjudication of the veteran's claim.

The Board notes that whether the appellant's respiratory 
disorder/asthma was caused or aggravated by the veteran's 
service is a medical question, in which a medical opinion is 
necessary.  The Board also notes that the "duty to assist" 
the veteran in the development of facts pertinent to his 
claim (and here also to schedule him for appropriate 
examinations) is not a "one-way street." See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It appears that the 
veteran has moved again and VA is not required "to turn up 
heaven and earth" to find the correct address for a claimant. 
See Hyson v. Brown, 5 Vet. App. 262 (1993).  The veteran must 
also be prepared to meet his obligations by cooperating with 
VA's efforts to acquire all medical evidence supporting a 
claim. Olson v. Principi, 3 Vet. App. 480 (1992).  He should 
also be notified of the consequences of the failure to 
cooperate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and send an appropriate letter to the 
veteran's current address to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the claim of service 
connection for a respiratory disorder, 
including asthma, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  An attempt should be made to obtain 
complete service medical records and 
service personnel records (if not already 
secured).  Specifically included in this 
development should be all records 
surrounding the Medical Board's 
consideration for separation.  If any 
records are unavailable, then it should 
so be noted in the claim file. 

3.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any respiratory 
disorder prior to, during, and subsequent 
to service.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified, including 
Dr. D. T. and the unnamed physician 
referred to in his April 2004 statement.  

4.  The RO/AMC should then arrange for 
the veteran to be examined by a 
pulmonologist to determine the likely 
etiology of his respiratory disorder, 
including asthma.  The veteran's claims 
folder, specifically including the 
service medical records and all 
preservice and postservice respiratory 
treatment records received must be 
reviewed by the examiner in conjunction 
with the examination and any indicated 
tests or studies must be completed. The 
examiner should:

(a) specify any current respiratory 
disorder, including asthma and opine 
whether it is at least as likely as not 
that such disorder(s) is/are related to 
the veteran's service.  

(b) comment on whether it is as least as 
likely as not that that any current 
respiratory disorder/asthma existed prior 
to the veteran's entry into service.  If 
so, did the preexisting condition 
increase in severity during active duty 
service?  If so, was the increase in 
severity due to natural progress of the 
condition?  

(c) and, explain the rationale for all 
opinions given.   

5.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



